Citation Nr: 1123048	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-09 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating (evaluation) in excess of 50 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from November 1943 to April 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In March 2006, the Veteran submitted the claim for increased rating for the service-connected anxiety disorder that is currently on appeal.  In an October 2006 rating decision, the RO denied an increased rating for an anxiety disorder.  In April 2007, the Veteran filed a notice of disagreement.  A statement of the case was issued in June 2007.  In July 2007, the Veteran submitted a substantive appeal on a VA Form 9 on the issue of increased rating for service-connected anxiety disorder.  In an August 2007 rating decision during the appeal, the RO increased the rating for the anxiety disorder to 50 percent effective March 31, 2006, the date of claim for increase.  As a higher rating is still available for this disability, the claim remains before the Board.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).

By way of history, a previous rating decision in October 2003 granted a 30 percent rating for the anxiety disorder.  The Veteran did not enter a timely substantive appeal following the statement of the case, and it became final.  In a September 2005 rating decision, the RO denied an increased rating in excess of 30 percent for the service-connected anxiety disorder.  The Veteran did not enter a notice of disagreement with that decision, and it became final.  A March 2006 submission by the Veteran, even though received within one year of the September 2005 rating decision, was not a notice of disagreement because the writing did not identify a rating decision and did not express disagreement or desire to appeal a rating decision.  See 38 C.F.R. § 20.201 (2010)

Regarding other issues not currently on appeal, in a May 2005 rating decision, the RO denied service connection for a heart disorder, to include irregular arrhythmia, and hypertension.  The Veteran timely perfected an appeal of these determinations.  

In an October 2006 rating decision, the RO also denied service connection for hearing loss and tinnitus.  In April 2007, the Veteran filed a notice of disagreement to these determinations.  The RO sent a statement of the case (SOC) in June 2007, and the Veteran filed a VA Form 9 the following month, limiting his appeal to the increased rating for the anxiety disorder and service connection for hearing loss.  Thus, the issue of service connection for tinnitus was no longer before the Board.

In a March 2010 decision, the Board denied service connection for hypertension and for a heart disorder, to include irregular arrhythmia, and ordered a remand for further development for the issues of service connection for hearing loss and an increased rating in excess of 50 percent for an anxiety disorder.  That development was accomplished.  

In an April 2011 rating decision, service connection was granted for bilateral hearing loss, which was rated as 100 percent disabling.  As this grant of service connection constitutes as full grant of the issue on appeal, the issue of entitlement to service connection for hearing loss is no longer before the Board.

The issue of service connection for a left foot disorder has been raised by the record (see January 2010 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the rating period prior to July 10, 2009, the Veteran's anxiety disorder has been characterized by irritability, sleep disturbances, nightmares, flattened affect, panic symptoms, and a tendency to isolate, which have resulted in occupational and social impairment with reduced reliability and productivity.

2.  During the rating period from July 10, 2009, the Veteran's anxiety disorder has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms as impaired recent and remote memory, shortened attention span and difficulty with concentration, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

3.  During the rating period from July 10, 2009, the Veteran's anxiety disorder has not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for anxiety disorder were not met for the rating period prior to July 10, 2009.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 70 percent, but no higher, were met for the rating period prior to July 10, 2009.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R 
§ 3.159 (2010), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided pre-adjudication VCAA notice by a letter in May 2006.  The Veteran was notified of the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on the Veteran's employment.  Additionally, the letter provided notice to the Veteran that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  For these reasons, the Board finds that the duty to notify the Veteran has been fulfilled.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA treatment records.  The Veteran submitted private treatment records relating to his service-connected anxiety disorder and the RO obtained the Vet Center records, as the Veteran had identified.  The Veteran was given VA mental disorders examinations in October 2006 and in November 2010.  

The RO determined that the Veteran is receiving benefits from the Social Security Administration, which were also referred to broadly in the record as Social Security and retirement.  As the issue before the Board is a claim seeking an entitlement to an increased rating for a disability, originally granted service connection in 1946.  The Veteran never stated that the Social Security benefits he now receives were in any way based upon his service-connected disability or are for disability rather than based on age.  For these reasons, the Board finds the Social Security records are not relevant, and will not remand for a search for the Social Security claim application or any surviving underlying documents.  

As well, the March 2010 Board remand ordered that additional development be accomplished before review of the claim seeking an increased rating for the anxiety disorder.  A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that that development has been sufficiently accomplished, as current VA treatment records were obtained and added to the record, and as the Veteran was afforded a current, sufficient VA mental disorders examination in November 2010.  

The Veteran was afforded VA mental disorder examinations in October 2006 and in November 2010 in relation to his claim for increased rating for the anxiety disorder.  The Board notes that the VA examination reports contained sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a higher disability rating than 50 percent for his service-connected anxiety disorder, (previously characterized as an anxiety reaction).   This disability has been rated under Diagnostic Code 9413, as 50 percent disabling throughout the rating period on appeal.

Anxiety disorder is rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  A 50 percent evaluation (rating) is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  A GAF score of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, 8 Vet. App. at 240.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

After a review of the evidence, the Board finds that, for the rating period on appeal prior to July 10, 2009, the Veteran's anxiety disorder was manifested primarily by marked sleep disturbance, nightmares, depression, irritability, anger, and a tendency to isolate that are encompassed under the rating criteria for a 50 percent disability rating for an anxiety disorder under DC 9413.  38 C.F.R. § 4.130.

Considering the March 2006 claim for increase in the context of all evidence of record, at a previous VA mental disorders examination in August 2005, the Veteran complained of panic attacks, though he did not indicate how many in a week, and difficulty sleeping, such that he would awaken in a cold sweat and would be conscious of having had a nightmare.  He reported that he had been twice married, was now widowed, his wife having died over ten years prior.  He reported that he had 3 or 4 children (the number that included step children varied slightly in the record), grandchildren, and great-grandchildren, and that at least one sister lived near him, with a nephew, with whom the Veteran had a close relationship.  He reported working over thirty years for the same company, driving trucks for construction; however, he also reported that his continuing anxiety limited his work life, as he was reluctant to seek promotion.  He stated that with his own family he was nervous and irritable.  He also avoided thoughts, feelings, or conversations that reminded him of his experiences in World War II; he felt distant and estranged from others, he lost interest in prior hobbies, had a sense of a foreshortened future, still experienced angry outbursts, and had a variable concentration.  The Veteran denied active suicidal ideation or urges.  The Veteran denied having friends, though he visited with his sisters.  Though he alluded to some decline in memory, he could still drive, cook, and attend to most things at home.  

The VA examiner in August 2005 noted hypervigilance and an exaggerated startle reflex, lowered self-esteem and self-recrimination when depressed, and the expression of not caring whether he lived or died.  Objectively, the Veteran's affect was subdued and restricted and somewhat melancholy.  His judgment was fair, insight limited, and there was no psychosis.  His social skills were intact.  The VA examiner assigned a GAF of 51.  
 
The Board finds the 50 percent rating remains appropriate, for the rating period prior to July 10, 2009, as the evidence shows overall occupational and social impairment, with the Veteran's tendency to isolate, and have no or few friends, though maintaining close relationships with his sister and children who live locally.  See August 2006 Statement, Vet Center Nurse Practitioner; October 2006 VA mental disorders examination report.  

The evidence also shows that for the current rating period the Veteran has reduced reliability and productivity due to such symptoms as flattened affect.  The VA examiner during the October 2006 VA mental disorders examination included an extended report by the Veteran of his being a chronic worrier and always feeling nervous and constricted, which included his sense of foreboding, and an inability to relax, which often culminated in his having to leave his own house to relax.  The Veteran reported consistently difficulty sleeping, both in terms of length, being only 4 to 5 hours a night, and quality, in that he would awaken abruptly and not remember the particular nightmare.  The Veteran reported a frequent sense of panic that could be accompanied by physical symptoms such as a cold sweat and an irregular heartbeat.  By the October 2006 VA examination, the Veteran reported difficulty with memory and with concentrating on tasks.  

The October 2006 examiner considered the Veteran's concentration difficulties to be a major problem for him.  As well, the October 2006 VA examiner noted the disturbances of motivation and mood, as the Veteran reported struggling with a feeling of foreboding, that something bad would happen to him and that he would die soon.  The October 2006 VA examiner also noted some depressed mood.  Finally, there was considerable evidence of difficulty in establishing and maintaining effective work and social relationships, in that outside of his sister, and own children, the Veteran reported only some acquaintances.  

The VA clinician in July 2007 noted the Veteran appeared somewhat sad and tended to isolate, as he had yet to fill the void left by his deceased wife who had died more than 10 years prior.

The Board also observes that no VA examiner, private treatment report, or VA clinician noted circumstantial, circumlocutory, or stereotyped speech, any difficulty in understanding complex commands, any impaired judgment or any impaired abstract thinking.  As well, the October 2006 VA examiner assigned a GAF score of 50, which was also assessed by the Veteran's VA clinician in January 2008, indicating moderate symptoms or moderate social and occupational impairment.  

The nearly four years of records from the Vet Center that recorded the Veteran's participation in PTSD group therapy sessions with a scattering of individual treatment added little relevant evidence in support of the Veteran's claim for an increased rating for his anxiety disorder.  Session record after session record noted his calm appearance, how he participated in discussions, and how much he appreciated the sessions.  Other than the Veteran reporting he liked to help others by driving them where they needed to go (see July 2009), these Vet Center records reflect symptomatology and occupational and social impairment consistent with the criteria for a 50 percent rating.

The Board notes that, although the Veteran has exhibited some 70 percent symptoms, such as near continuous state of panic or depression and one report of spatial disorientation (see October 2006 VA examination), he has not exhibited most of the other criteria associated with a 70 percent disability rating for this portion of the rating period prior to July 10, 2009.  No clinician or VA examiner noted or found suicidal ideation, obsessional rituals that interfered with routine activities, or illogical, obscure, or irrelevant speech.  While complaints about memory did increase, impairment of both short- and long-term memory are criteria for a 50 percent disability rating.  There was no evidence of delusional thinking or psychotic thinking, or neglect of hygiene.  See October 2006 VA mental disorders examination; 2007 VA mental health notes.  For these reasons, the Board finds that the criteria for an increased disability rating in excess of 50 percent for the rating period prior to July 10, 2009 have not been met or more nearly approximated.

The Board further finds that, during the rating period from July 10, 2009, the Veteran's anxiety disorder has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms as impaired recent and remote memory, shortened attention span and difficulty with concentration, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Resolving reasonable doubt in the Veteran's favor, the Board finds that such symptomatology and evidence of degree of social and occupational impairment more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9413 for the period from July 10, 2009.  38 C.F.R. § 4.130.  The symptomatology present and the GAF scores of 48 (July 10, 2009, VA psychiatry outpatient note) and a 47 as assigned by the November 2010 VA mental disorders examiner indicating moderate to serious disability for this period.  

The July 10, 2009, VA psychiatry note was authored by the VA physician by whom the Veteran had had numerous evaluations over several years, though there was no consistent pattern.  The Veteran had reported months prior that both his sister and 50 year old nephew had died.  The Veteran was not doing well medically and denied having the energy or interest he would like to have, and complained it was difficult to get started.  The clinician noted the Veteran did not have much social interactions, and it was questionable whether he could start to develop them.  The Veteran also reported a recurring dizziness that kept him more in the house.  The clinician observed the Veteran talked slowly, with a measured tone, but there was no evidence of a speech disorder.  While the Veteran did well cognitively, it was with the simpler tests of concentration that he did well.  There were no hallucinations and his social skills remained good.  The Veteran did appear somewhat sad.  The clinician found he was doing moderately well with his depression, though he still had anxiety.  The VA clinician assigned a GAF of 48.  A follow-up appointment in December 2009 found he was being treated for insomnia and depression, which the clinician found secondary to his significant chronic back pain.

The Board finds that the criteria for a 70 percent rating have been more nearly approximated during the rating period from July 10, 2009, as the evidence showed occupational and social impairment reflected by the fact the Veteran became more isolated following the deaths of his sister and nephew.  The VA clinician found it questionable whether he could even start to develop new relationships.  As well, during the November 2010 VA mental disorders examination, the Veteran, now accompanied by a daughter, reported that his own son, who had lived with him recently for several years, had moved out, and that son had complained the Veteran was irritable and quick to find fault.  The Veteran now lived alone, though his adult daughter provided assistance.  The Veteran reported continuous problems sleeping, which included being unable to get back to sleep if awakened and that he always felt depressed, such that on bad days, he would get angry or upset.  

The Board also finds that, for the rating period from July 10, 2009, the Veteran's anxiety disorder has not more nearly approximated total occupational and social impairment required for a 100 percent schedular disability rating.  While not all the 70 percent rating criteria must be met for a 70 percent rating, on the question of whether a rating in excess of 70 percent is warranted for the period from July 10, 2009, the Board notes that the Veteran does not in fact have several of the 70 percent symptoms or impairments.  The November 2010 VA examiner did not find suicidal ideation, obsessional rituals which interfere with routine activities, or intermittently illogical, obscure, or irrelevant speech, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  The November 2010 examiner found the Veteran now had a very short attention span and impaired recent and remote memory, which is consistent with the criteria for a 50 percent disability rating.  The November 2010 examiner also found the Veteran's thinking impaired by the shortened attention and difficulty focusing.  The Veteran was clearly avoidant of others, with his participation in the group therapy sessions at the Vet Center the notable exception.  Therefore, the November 2010 VA examiner reached the same conclusion as the July 2009 VA clinician, as both found the Veteran would be unable to establish (new) effective social relationships.   

While the Board finds the Veteran's anxiety disorder symptomatology had more nearly approximated the 70 percent criteria from July 10, 2009 onwards, the Board also finds that the symptomatology for this rating period (July 10, 2009 thereafter) does not more nearly approximate the criteria for the next higher 100 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  At no time during the rating appeal has the Veteran's disability not manifested total occupational and social impairment, and the evidence shows that he did not have such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name.  The November 2010 VA examination reflects that the Veteran maintained a relationship with his adult daughter, who accompanied him to the examination and who spoke of a mutually agreed-upon arrangement whereby she handled some of the Veteran's money, but he still controlled smaller purchases.  While the Veteran now lived alone, the adult daughter did provide some assistance.  No examiner or clinician found any of the severe symptoms as listed above, nor were any likewise severe GAF scores assigned.   Therefore, the appeal for an increased rating is granted only to 70 percent from July 10, 2009 and thereafter.  


Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the anxiety disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's anxiety disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9413, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's anxiety disorder has manifested difficulty sleeping, near continuous state of depression with reports of panic symptoms, irritability, concentration problems, tendency to isolate, a sense of foreboding, and after July 10, 2009, occupational and social impairment, with deficiencies in most areas, due to such symptoms as impaired recent and remote memory, shortened attention span and difficulty with concentration, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  These symptoms are part of the schedular rating criteria.  The level of occupational and social impairment are also explicitly part of the schedular rating criteria.  

In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the anxiety disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is mindful of the obligation to consider whether a total rating on the basis of individual unemployability due to service-connected disability (TDIU) would be appropriate; however, as the Veteran has already been granted a 100 percent disability rating for his service-connected hearing loss, dated effective the date of claim in August 2006, and the RO already adjudicated a TDIU claim and denied that claim in a November 2009 rating decision.  Because the Veteran has been granted a 100 percent schedular disability rating, the question of a TDIU has been rendered moot.  See 38 C.F.R. § 4.16(a) (TDIU only available where the "schedular rating is less than total"). 


ORDER

For the rating period prior to July 10, 2009, a rating in excess of 50 percent for anxiety disorder is denied; for the rating period from July 10, 2009, a rating of 70 percent for an anxiety disorder, but no greater than 70 percent, is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


